EXHIBIT 10.83

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This CHANGE OF CONTROL SEVERANCE AGREEMENT (the “Agreement”) is made and entered
into as of September 18, 2013 (the “Initial Effective Date”) by and among
ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION, a savings and loan association
organized and existing under the laws of the United States of America and having
an office at One Astoria Federal Plaza, Lake Success, New York 11042 (the
“Association”), ASTORIA FINANCIAL CORPORATION, a business corporation organized
and existing under the laws of the State of Delaware and having an office at One
Astoria Federal Plaza, Lake Success, New York 11042 (the “Company”) and Barbara
Glasser, an individual residing at 70 East 10th Street, Apartment 2U, New York,
New York 10003 (the “Officer”).

 

INTRODUCTORY STATEMENT

 

WHEREAS, the Officer is a key officer of the Association;

 

WHEREAS, should the possibility of a Pending Change of Control or Change of
Control of the Association or the Company arise, the Boards of Directors of the
Association and the Company believe it is imperative that the Association, the
Company and the Boards of Directors of the Association and the Company should be
able to rely upon the Officer to continue in his or her position, and that the
Association and the Company should be able to receive and rely upon the
Officer’s advice, if requested, as to the best interests of the Association and
the Company and their respective shareholders without concern that the Officer
might be distracted by the personal uncertainties and risks created by the
possibility of a Pending Change of Control or Change of Control;

 

WHEREAS, should the possibility of a Pending Change of Control or Change of
Control arise, in addition to his or her regular duties, the Officer may be
called upon to assist in the assessment of such possible Pending Change of
Control or Change of Control, advise management and the Board as to whether such
Pending Change of Control or Change of Control would be in the best interests of
the Association, the Company and their respective shareholders, and to take such
other actions as the Boards of Directors of the Association and the Company
might determine to be appropriate;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Association, the Company and the Officer
hereby agree as follows:

 

Page 1 of 23

--------------------------------------------------------------------------------


 

AGREEMENT

 

Section 1.          Effective Date; Term; Pending Change of Control and Change
of Control Defined.

 

(a)          This Agreement shall remain in effect during the period (the
“Term”) beginning on the Initial Effective Date and ending on the earlier of:

 

(i)           the date, prior to the occurrence of a Pending Change of Control
or a Change of Control, as defined below, respectively, on which the Officer’s
employment by the Association terminates whether by discharge, resignation,
death, disability or retirement, or

 

(ii)          the later of:

 

(A)         the first anniversary of the date on which the Association notifies
the Officer of its intent to discontinue the Agreement (the “Initial Expiration
Date”) or,

 

(B)         the second anniversary of the latest Change of Control, as defined
below, that occurs after the Initial Effective Date and before the Initial
Expiration Date.

 

(b)          For purposes of this Agreement, a “Change of Control” shall be
deemed to have occurred upon the happening of any of the following events:

 

(i)           the consummation of a transaction that results in the
reorganization, merger or consolidation of the Company with one or more other
persons, other than a transaction following which:

 

(A)         at least 51% of the equity ownership interests of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) in substantially the same relative proportions by persons
who, immediately prior to such transaction, beneficially owned (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) at least 51% of the
outstanding equity ownership interests in the Company; and

 

(B)         at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the securities
entitled to vote generally in the election of directors of the Company;

 

Page 2 of 23

--------------------------------------------------------------------------------


 

(ii)          the acquisition of all or substantially all of the assets of the
Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of the outstanding securities of the
Company entitled to vote generally in the election of directors by any person or
by any persons acting in concert;

 

(iii)         a complete liquidation or dissolution of the Company, or approval
by the shareholders of the Company of a plan for such liquidation or
dissolution;

 

(iv)         the occurrence of any event if, immediately following such event,
at least 50% of the members of the Board of Directors of the Company do not
belong to any of the following groups:

 

(A)         individuals who were members of the Board of Directors of the
Company on the Initial Effective Date; or

 

(B)         individuals who first became members of the Board of Directors of
the Company after the Initial Effective Date either:

 

(I)           upon election to serve as a member of the Board of Directors of
the Company by affirmative vote of three-quarters of the members of such Board,
or of a nominating committee thereof, in office at the time of such first
election; or

 

II)          upon election by the stockholders of the Company to serve as a
member of such Board, but only if nominated for election by affirmative vote of
three-quarters of the members of the Board of Directors of the Company, or of a
nominating committee thereof, in office at the time of such first nomination;

 

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) other than by
or on behalf of the Board of Directors of the Company; or

 

(v)          any event which would be described in section 1(b)(i), (ii),
(iii) or (iv) if the term “Association” were substituted for the term “Company”
therein.

 

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the
Association, or an affiliate or subsidiary of either of them, by any employee
benefit plan maintained by any of them. For purposes of this

 

Page 3 of 23

--------------------------------------------------------------------------------


 

section 1(b), the term “person” shall have the meaning assigned to it under
sections 13(d)(3) or 14(d)(2) of the Exchange Act.

 

(c)          For purposes of this Agreement, a “Pending Change of Control” shall
mean:

 

(i)           the approval by the shareholders of the Association or the Company
of a definitive agreement for a transaction which, if consummated, would result
in a Change of Control; or

 

(ii)          the approval by the shareholders of the Association or the Company
of a transaction which, if consummated, would result in a Change of Control.

 

Section 2.          Discharge Prior to a Pending Change of Control.

 

The Association may discharge the Officer at any time prior to the occurrence of
a Pending Change of Control or, if no Pending Change of Control has occurred, a
Change of Control, for any reason or for no reason. In such event:

 

(a)          The Association shall pay to the Officer or the Officer’s estate
his or her earned but unpaid compensation, including, without limitation, salary
and all other items which constitute wages under applicable law, as of the date
of the Officer’s termination of employment. This payment shall be made at the
time and in the manner prescribed by law applicable to the payment of wages but
in no event later than 30 days after the date of the Officer’s termination of
employment.

 

(b)          The Association shall provide the benefits due, if any, to the
Officer or the Officer’s estate, surviving dependents or designated
beneficiaries, as applicable, under the employee benefit plans and programs and
compensation plans and programs maintained for the benefit of the officers and
employees of the Association, including the annual bonus (if any) to which he or
she is entitled under any cash-based annual bonus or performance compensation
plan in effect for the year in which his or her termination occurs, to be paid
at the same time and on the terms and conditions (including but not limited to
achievement of performance goals) applicable under the relevant plan. The time
and manner of payment or other delivery of these benefits and the recipients of
such benefits shall be determined according to the terms and conditions of the
applicable plans and programs.

 

The payments and benefits described in sections 2(a) and (b) shall be referred
to in this Agreement as the “Standard Termination Entitlements.”

 

Section 3.          Termination of Employment Due to Death.

 

The Officer’s employment with the Association shall terminate automatically, and
without any further action on the part of any party to this Agreement, on the
date of the Officer’s death. In such event, the Association shall pay and
deliver to the Officer’s estate and surviving dependents and designated
beneficiaries, as applicable, the Standard Termination Entitlements.

 

Page 4 of 23

--------------------------------------------------------------------------------


 

Section 4.          Termination Due to Disability after a Pending Change of
Control or a Change of Control.

 

The Association may terminate the Officer’s employment during the Term and after
the occurrence of a Pending Change of Control or a Change of Control upon a
determination by the Board of Directors of the Association, by the affirmative
vote of 75% of its entire membership, acting in reliance on the written advice
of a medical professional acceptable to it, that the Officer is suffering from a
physical or mental impairment which, at the date of the determination, has
prevented the Officer from performing the Officer’s assigned duties on a
substantially full-time basis for a period of at least one hundred and eighty
(180) days during the period of one (1) year ending with the date of the
determination or is likely to result in death or prevent the Officer from
performing the Officer’s assigned duties on a substantially full-time basis for
a period of at least one hundred and eighty (180) days during the period of one
(1) year beginning with the date of the determination. In such event:

 

(a)          The Association shall pay and deliver the Standard Termination
Entitlements to the Officer or, in the event of the Officer’s death following
such termination but before payment, to the Officer’s estate, surviving
dependents or designated beneficiaries, as applicable.

 

(b)          In addition to the Standard Termination Entitlements, the
Association shall continue to pay the Officer his or her base salary, at the
annual rate in effect for the Officer immediately prior to the termination of
the Officer’s employment, during a period ending on the earliest of: (i) the
expiration of one hundred and eighty (180) days after the date of termination of
the Officer’s employment; (ii) the date on which long-term disability insurance
benefits are first payable to the Officer under any long-term disability
insurance plan covering employees of the Association; or (iii) the date of the
Officer’s death.

 

A termination of employment due to disability under this section 4 shall be
effected by a notice of termination given to the Officer by the Association and
shall take effect on the later of the effective date of termination specified in
such notice or, if no such date is specified, the date on which the notice of
termination is deemed given to the Officer.

 

Section 5.          Discharge with Cause after a Pending Change of Control or
Change of Control.

 

(a)          The Association may terminate the Officer’s employment with “Cause”
during the Term and after the occurrence of a Pending Change of Control or a
Change of Control, but a termination shall be deemed to have occurred with
“Cause” only if:

 

(i)           (A)         the Board of Directors of the Association, by the
affirmative vote of 75% of its entire membership, determines that the Officer is
guilty of personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease and desist order, or any material
breach of this

 

Page 5 of 23

--------------------------------------------------------------------------------


 

Agreement, in each case measured against standards generally prevailing at the
relevant time in the savings and community banking industry;

 

(B)         prior to the vote contemplated by section 5(a)(i)(A), the Board of
Directors of the Association shall provide the Officer with notice of the
Association’s intent to discharge the Officer for Cause, detailing with
particularity the facts and circumstances which are alleged to constitute Cause
(the “Notice of Intent to Discharge”); and

 

(C)         after the giving of the Notice of Intent to Discharge and before the
taking of the vote contemplated by section 5(a)(i)(A), the Officer, together
with the Officer’s legal counsel, if he so desires, are afforded a reasonable
opportunity to make both written and oral presentations before the Board of
Directors of the Association for the purpose of refuting the alleged grounds for
Cause for the Officer’s discharge; and

 

(D)         after the vote contemplated by section 5(a)(i)(A), the Association
has furnished to the Officer a notice of termination which shall specify the
effective date of the Officer’s termination of employment (which shall in no
event be earlier than the date on which such notice is deemed given) and include
a copy of a resolution or resolutions adopted by the Board of Directors of the
Association, certified by its corporate secretary, authorizing the termination
of the Officer’s employment with Cause and stating with particularity the facts
and circumstances found to constitute Cause for the Officer’s discharge (the
“Final Discharge Notice”); or

 

(ii)          the Officer, during the 90 day period commencing on the delivery
to the Officer by the Association of the Notice of Intent to Discharge specified
in section 5(a)(i)(B), resigns his or her employment with the Association prior
to the delivery to the Officer by the Association of the Final Discharge Notice
specified in section 5(a)(i)(D).  For purposes of this section 5, no act or
failure to act, on the part of the Officer, shall be considered “willful” unless
it is done, or omitted to be done, by the Officer in bad faith or without
reasonable belief that the Officer’s action or omission was in the best
interests of the Association or the Company, respectively. Any act or failure to
act based upon authority given pursuant to a resolution duly adopted by the
Board of Directors of the Association or the Company or based upon the written
advice of counsel for the Association or the Company shall be conclusively
presumed to be done or omitted to be done by the Officer in good faith and in
the best interests of the Association or the Company, respectively.

 

(b)          If the Officer is discharged with Cause during the Term and after a
Pending Change of Control or a Change of Control, the Association shall pay and
provide to him or, in the event of the Officer’s death following such discharge
but prior to payment and providing, to the Officer’s estate, surviving
dependents or designated beneficiaries, as applicable, the Standard Termination
Entitlements only.

 

Page 6 of 23

--------------------------------------------------------------------------------


 

(c)          Following the giving of a Notice of Intent to Discharge, the
Association may temporarily suspend the Officer’s duties and authority and, in
such event, may also suspend the payment of salary and other cash compensation,
but not the Officer’s participation in retirement, insurance and other employee
benefit plans. If the Officer is not discharged or is discharged without Cause
within forty-five (45) days after the giving of a Notice of Intent to Discharge,
payments of salary and cash compensation shall resume, and all payments withheld
during the period of suspension shall be promptly restored. If the Officer is
discharged with Cause not later than forty-five (45) days after the giving of
the Notice of Intent to Discharge, all payments withheld during the period of
suspension shall be deemed forfeited and shall not be included in the Standard
Termination Entitlements. If a Final Discharge Notice is given later than
forty-five (45) days, but sooner than ninety (90) days, after the giving of the
Notice of Intent to Discharge, all payments made to the Officer during the
period beginning with the giving of the Notice of Intent to Discharge and ending
with the Officer’s discharge with Cause shall be retained by the Officer and
shall not be applied to offset the Standard Termination Entitlements. If the
Association does not give a Final Discharge Notice to the Officer within ninety
(90) days after giving a Notice of Intent to Discharge, the Notice of Intent to
Discharge shall be deemed withdrawn and any future action to discharge the
Officer with Cause shall require the giving of a new Notice of Intent to
Discharge. If the Officer resigns pursuant to section 5(a)(ii), the Officer
shall forfeit his or her right to suspended amounts that have not been restored
as of the date of the Officer’s resignation or notice of resignation, whichever
is earlier.

 

Section 6.          Discharge Without Cause after a Pending Change of Control or
Change of Control.

 

The Association may discharge the Officer without Cause at any time after the
occurrence of a Pending Change of Control or a Change of Control, and in such
event:

 

(a)          The Association shall pay and deliver the Standard Termination
Entitlements to the Officer or, in the event of the Officer’s death following
the Officer’s discharge but before payment, to the Officer’s estate, surviving
dependents or designated beneficiaries, as applicable.

 

(b)          In addition to the Standard Termination Entitlements:

 

(i)           the Association shall provide for a period of two years following
the date of the Officer’s discharge or, if less, the period from date of the
Officer’s discharge to the Initial Expiration Date provided, however, that the
Association has previously notified the Officer pursuant to
Section 1(a)(ii)(A) (the “Assurance Period”) for the benefit of the Officer and
the Officer’s spouse and dependents continued group life, health (including
hospitalization, medical and major medical), dental, accident and long-term
disability insurance benefits on substantially the same terms and conditions
(including any co-payments and deductibles, but excluding any premium sharing
arrangements, it being the intention of the parties to this Agreement that the
premiums for such insurance benefits shall be the sole cost and expense of the
Association) in effect for them immediately prior to the Officer’s discharge.
The coverage provided under this section 6(b)(i) may, at the election of the
Association, be secondary to the

 

Page 7 of 23

--------------------------------------------------------------------------------


 

coverage provided as part of the Standard Termination Entitlements and to any
employer-paid coverage provided by a subsequent employer or through Medicare,
with the result that benefits under the other coverages will offset the coverage
required by this section 6(b)(i), provided, however, that for purposes of this
section 6(b)(i) benefits provided at the cost of the Officer or the Officer’s
spouse or dependants pursuant to the Comprehensive Omnibus Budget Reconciliation
Act, as amended, shall not be considered Standard Termination Entitlements.

 

(ii)          The Association shall make a lump sum payment to the Officer or,
in the event of the Officer’s death following the Officer’s discharge but before
payment, to the Officer’s estate in an amount equal to the salary that the
Officer would have earned if he had continued working for the Association during
the Assurance Period at the highest annual rate of salary achieved during the
period of three (3) years ending immediately prior to the date of termination
(the “Salary Severance Payment”). The Salary Severance Payment shall be computed
using the following formula:

 

SSP   =   BS x NY

 

where:

 

“SSP” is the amount of the Salary Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;

 

“BS” is the highest annual rate of salary achieved by the Officer during the
period of three (3) years ending immediately prior to the date of termination;
and

 

“NY” is the Assurance Period expressed as a number of years and fractions of
years.

 

The Salary Severance Payment shall be made sixty (60) days after the Officer’s
termination of employment and shall be in lieu of any claim to a continuation of
base salary which the Officer might otherwise have and in lieu of cash severance
benefits under any severance benefits program which may be in effect for
officers or employees of the Association.

 

(iii)         The Association shall make a lump sum payment to the Officer or,
in the event of the Officer’s death following the Officer’s discharge but before
payment, to the Officer’s estate in an amount equal to the potential annual
bonuses that the Officer would have earned if the Officer had continued working
for the Association during the period of the same length as the Assurance
Period, beginning on the date after the end of the current performance period
under the Association’s Annual Incentive Plan for Select Executives at the
highest annual rate of salary achieved during the period of three (3) years
ending immediately prior to the date of termination (the “Bonus Severance
Payment”). The Bonus Severance Payment shall be computed using the following
formula:

 

Page 8 of 23

--------------------------------------------------------------------------------


 

BSP   =   ((BS x TIO x IP) + ( BS x TIO x FP)) x NY

 

where:

 

“BSP” is the amount of the Bonus Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;

 

“BS” is the highest annual rate of salary achieved by the Officer during the
period of three (3) years ending immediately prior to the date of termination;

 

“TIO” is the target incentive opportunity (expressed as a percentage of base
salary) established by the Compensation Committee of the Board of Directors of
the Association for the Officer pursuant to the Association’s Annual Incentive
Plan for Select Executives for the year in which the employment of the Officer
by the Association terminates or, if no target incentive opportunity is
established by the Compensation Committee of the Board of Directors of the
Association for such year with respect to the Officer, then the highest of the
target incentive opportunity established by the Compensation Committee of the
Board of Directors of the Association for the Officer pursuant to the Annual
Incentive Plan for Select Executives during the period of three (3) years ending
immediately prior to the date of termination;

 

“IP” is either (i) the percentage of the TIO which is to be determined by the
individual performance of the Officer as established by the Compensation
Committee of the Board of Directors of the Association pursuant to the
Association’s Annual Incentive Plan for Select Executives for the year in which
the employment of the Officer by the Association terminates or, (ii) if no
target incentive opportunity has been established with respect to the Officer by
the Compensation Committee of the Board of Directors of the Association for the
year in which the employment of the Officer by the Association terminates, then
the lowest percentage of the target incentive opportunity to be determined by
the individual performance of the Officer established by the Compensation
Committee of the Board of Directors of the Association for the Officer pursuant
to the Annual Incentive Plan for Select Executives during the period of three
(3) years ending immediately prior to the date of termination;

 

“FP” is either (i) the percentage of the TIO with respect to the Officer which
is to be determined by the financial performance of the Company as established
by the Compensation Committee of the Board of Directors of the Association
pursuant to the Association’s Annual Incentive Plan for Select Executives for
the year in which the employment of the Officer by the Association terminates
or, (ii) if no target incentive opportunity has been established with respect to
the Officer by the Compensation Committee of the Board of Directors of the
Association for the year in which the employment of the Officer by the
Association terminates, then a percentage equal to 100% minus the IP;

 

Page 9 of 23

--------------------------------------------------------------------------------


 

“NY” is the Assurance Period expressed as a number of years and fractions of
years.

 

The Bonus Severance Payment shall be made on the date sixty (60) days after the
Officer’s termination of employment and shall be in lieu of any claim to a
continuation of participation in any cash-based annual bonus or
performance-based compensation plans of the Association which the Officer might
otherwise have, other than any claim based on rights the Officer may have with
regard to any performance period under any such plan that begins before the
effective date of the Officer’s termination of employment.

 

The payments and benefits described in section 6(b) are referred to in this
Agreement as the “Additional Termination Entitlements”. The payments described
in section 6(b)(ii) and (iii) shall be computed at the expense of the Company by
an attorney of the firm of Arnold & Porter, 399 Park Avenue, New York, NY 10022
or, if such firm is unavailable or unwilling to perform such calculation, by a
firm of independent certified public accountants selected by the Officer and
reasonably satisfactory to the Company (the “Computation Advisor”). The
determination of the Computation Advisor as to the amount of such payments shall
be final and binding in the absence of manifest error.

 

Section 7.          Tax Indemnification.

 

(a)          If the Officer’s employment terminates under circumstances
entitling the Officer or, in the event of the Officer’s death following such
termination but before payment, his or her estate to the Additional Termination
Entitlements, the Company shall pay to the Officer or, in the event of the
Officer’s death, his or her estate an additional amount (the “Tax Indemnity
Payment”) intended to indemnify the Officer against the financial effects of the
excise tax imposed on excess parachute payments under section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”). The Tax Indemnity
Payment shall be determined under the following formula:

 

TIP   =

E x P

 

1 - (( FI x ( 1 - SLI )) + SLI + E + M )

 

 

where:

 

“TIP” is the Tax Indemnity Payment, before the deduction of applicable federal,
state and local withholding taxes;

 

“E” is the percentage rate at which an excise tax is assessed under section 4999
of the Code;

 

“P” is the amount with respect to which such excise tax is assessed, determined
without regard to this section 16;

 

“FI” is the highest marginal rate of income tax applicable to the Officer under
the Code for the taxable year in question;

 

Page 10 of 23

--------------------------------------------------------------------------------


 

“SLI” is the sum of the highest marginal rates of income tax applicable to the
Officer under all applicable state and local laws for the taxable year in
question; and

 

“M” is the highest marginal rate of Medicare tax applicable to the Officer under
the Code for the taxable year in question.

 

Such computation shall be made at the expense of the Company by the Computation
Advisor and shall be based on the following assumptions:

 

(i)         that a change in ownership, a change in effective ownership or
control or a change in the ownership of a substantial portion of the assets of
the Association or the Company has occurred within the meaning of section 280G
of the Code (a “280G Change of Control”);

 

(ii)        that all direct or indirect payments made to or benefits conferred
upon the Officer on account of the Officer’s termination of employment are
“parachute payments” within the meaning of section 280G of the Code; and

 

(iii)       that no portion of such payments is reasonable compensation for
services rendered prior to the Officer’s termination of employment.

 

(b)        With respect to any payment that is presumed to be a parachute
payment for purposes of section 280G of the Code, the Tax Indemnity Payment
shall be made to the Officer on the earlier of the date the Company, the
Association or any direct or indirect subsidiary or affiliate of the Company or
the Association is required to withhold such tax or the date the tax is required
to be paid by the Officer, unless, prior to such date, the Company delivers to
the Officer the written opinion (the “Opinion Letter”), in form and substance
reasonably satisfactory to the Officer, of the Computation Advisor or, if the
Computation Advisor is unable to provide such opinion, of an attorney or firm of
independent certified public accountants selected by the Company and reasonably
satisfactory to the Officer, to the effect that the Officer has a reasonable
basis on which to conclude that:

 

(i)         no 280G Change in Control has occurred, or

 

(ii)        all or part of the payment or benefit in question is not a parachute
payment for purposes of section 280G of the Code, or

 

(iii)       all or a part of such payment or benefit constitutes reasonable
compensation for services rendered prior to the 280G Change of Control, or

 

(iv)       for some other reason which shall be set forth in detail in such
letter, no excise tax is due under section 4999 of the Code with respect to such
payment or benefit.

 

Page 11 of 23

--------------------------------------------------------------------------------


 

If the Company delivers an Opinion Letter, the Computation Advisor shall
re-compute, and the Company shall make, the Tax Indemnity Payment in reliance on
the information contained in the Opinion Letter.

 

(c)        In the event that the Officer’s liability for the excise tax under
section 4999 of the Code for a taxable year is subsequently determined to be
different than the amount with respect to which the Tax Indemnity Payment is
made, the Officer or the Company, as the case may be, shall pay to the other
party at the time that the amount of such excise tax is finally determined, an
appropriate amount, plus interest, such that the payment made pursuant to
sections 7(a) or 7(b), when increased by the amount of the payment made to the
Officer pursuant to this section 7(c), or when reduced by the amount of the
payment made to the Company pursuant to this section 7(c), equals the amount
that should have properly been paid to the Officer under section 7(a). The
interest paid to the Company under this section 7(c) shall be determined at the
rate provided under section 1274(b)(2)(B) of the Code. The payment made to the
Officer shall include such amount of interest as is necessary to satisfy any
interest assessment made by the Internal Revenue Service and an additional
amount equal to any monetary penalties assessed by the Internal Revenue Service
on account of an underpayment of the excise tax. To confirm that the proper
amount, if any, was paid to the Officer under this section 7, the Officer shall
furnish to the Company a copy of each tax return which reflects a liability for
an excise tax, at least 20 days before the date on which such return is required
to be filed with the Internal Revenue Service. Nothing in this Agreement shall
give the Company any right to control or otherwise participate in any action,
suit or proceeding to which the Officer is a party as a result of positions
taken on the Officer’s federal income tax return with respect to the Officer’s
liability for excise taxes under section 4999 of the Code.  Any payment pursuant
to this section 7(c) shall be made promptly following the relevant subsequent
determination, and shall in any case be made no later than the last day of the
calendar year following the calendar year in which any additional taxes for
which the Tax Indemnity Payment is to be made are remitted to the Internal
Revenue Service.

 

Section 8.        Indemnification upon and following a Change of Control.

 

(a)        To the maximum extent permitted under applicable law, from and after
the effective date of a Change of Control, the Association and the Company agree
to indemnify and hold harmless the Officer, against any costs or expenses
(including reasonable attorneys’ fees), judgments, fines, losses, claims,
damages or liabilities (collectively, “Costs”) incurred in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, for acts or omissions in connection with
service as an officer of the Association or service in other capacities at the
request of the Association or the Company at or prior to the time the Change of
Control became effective, whether asserted or claimed prior to, at or after the
effective date of the Change of Control, and to advance any such Costs to the
Officer as they are from time to time incurred, in each case to the fullest
extent the Officer would have been indemnified as a director or officer of the
Association or the Company, as applicable, and as then permitted under
applicable law. No provision in this Agreement nor any termination or expiration
of this Agreement is intended to authorize the elimination or impairment of any
right to indemnification or to advancement of expenses arising under a provision
of the certificate of incorporation or a bylaw of the Company or the Charter and
or a bylaw of the

 

Page 12 of 23

--------------------------------------------------------------------------------


 

Association by amendment to such a provision after the occurrence of an act or
omission that is the subject of an action, suit or proceeding for which
indemnification is sought.

 

(b)       The Officer, seeking to claim indemnification under section 8(a) of
this Agreement and upon learning of any such claim, action, suit, proceeding or
investigation, shall promptly notify the Association thereof, but the failure to
so notify shall not relieve the Association or the Company of any liability it
may have pursuant to this Agreement to the Officer if such failure does not
materially and substantially prejudice the Association or the Company. In the
event of any such claim, action, suit, proceeding or investigation,

 

(i)         the Association and the Company shall have the right to assume the
defense thereof with counsel reasonably acceptable to the Officer, and the
Association and the Company shall not be liable to the Officer for any legal
expenses of other counsel subsequently incurred by the Officer in connection
with the defense thereof, except that if the Association and the Company do not
elect to assume such defense within a reasonable time or counsel for the Officer
at any time advises that there are issues which raise conflicts of interest
between the Association or the Company and the Officer (and counsel for the
Association or the Company does not disagree), the Officer may retain counsel
satisfactory to the Officer, and the Association and the Company shall remain
responsible for the reasonable fees and expenses of such counsel as set forth
above, to be paid promptly as statements therefor are received; provided,
however, that the Association and the Company shall be obligated pursuant to
this paragraph (b)(i) to pay for only one firm of counsel for all indemnified
parties in any one jurisdiction with respect to any given claim, action, suit,
proceeding or investigation unless the use of one counsel for such indemnified
parties, including the Officer, would present such counsel with a conflict of
interest;

 

(ii)        the Officer will reasonably cooperate in the defense of any such
matter; and

 

(iii)       the Association and the Company shall not be liable for any
settlement effected by the Officer without their prior written consent, which
shall not be unreasonably withheld.

 

Section 9.                               Resignation.

 

(a)        The Officer may resign from the Officer’s employment with the
Association at any time. A resignation under this section 9 shall be effected by
notice of resignation given by the Officer to the Association and shall take
effect on the later of the effective date of termination specified in such
notice or the date on which the notice of termination is deemed given by the
Officer. For purposes of this Agreement, retirement of the Officer from the
employment of the Association or the Company under circumstances defined as
“normal retirement” or “early retirement” pursuant to any qualified defined
benefit or qualified defined contribution pension plan maintained by the
Association shall be deemed a resignation by the Officer of the Officer’s
employment with the Association. A resignation by the Officer as described in
section 5(a)(ii) of this Agreement, for purposes of this Agreement shall be
deemed

 

Page 13 of 23

--------------------------------------------------------------------------------


 

to be termination with “Cause”. The Officer’s resignation of any of the
positions within the Association or the Company to which he has been assigned
shall be deemed a resignation from all such positions.

 

(b)        The Officer’s resignation shall be deemed to be for “Good Reason” if
the effective date of resignation occurs during the Term, but on or after the
effective date of a Pending Change of Control or Change of Control, and is on
account of:

 

(i)         the failure of the Association (whether by act or omission of the
Board of Directors, or otherwise) to appoint, re-appoint, elect or re-elect the
Officer to the office and position with the Association that he held immediately
prior to the Change of Control or Pending Change of Control (the “Assigned
Office”) or to a more senior office and position;

 

(ii)        if the Officer is or becomes a member of the Board of Directors of
the Association, the failure of the shareholders of the Association (whether in
an election in which the Officer stands as a nominee or in an election where the
Officer is not a nominee), to elect or re-elect the Officer to such directorship
at the expiration of the Officer’s term as a director, unless such failure is a
result of the Officer’s refusal to stand for election;

 

(iii)       a material failure by the Association, whether by amendment of the
charter or organization, by-laws, action of the Board of Directors of the
Association or otherwise, to vest in the Officer the functions, duties, or
responsibilities customarily associated with the Assigned Office; provided that
the Officer shall have given notice of such failure to the Association, and the
Association has not fully cured such failure within thirty (30) days after such
notice is deemed given;

 

(iv)       any reduction of the Officer’s rate of base salary in effect from
time to time, whether or not material, or any failure, other than due to
reasonable administrative error that is fully cured within 5 days after notice
of such administrative error is deemed given, to pay any portion of the
Officer’s compensation as and when due;

 

(v)        any change in the terms and conditions of any compensation or benefit
program in which the Officer participates which, either individually or together
with other changes, has a material adverse effect on the aggregate value of the
Officer’s total compensation package; provided that the Officer shall have given
notice of such material adverse effect to the Association, and the Association
has not fully cured such failure within thirty (30) days after such notice is
deemed given;

 

(vi)       any material breach by the Company or the Association of any material
term, condition or covenant contained in this Agreement; provided that the
Officer shall have given notice to the Company and the Association of

 

Page 14 of 23

--------------------------------------------------------------------------------


 

such material adverse effect, and the Company or the Association have not fully
cured such failure within thirty (30) days after such notice is deemed given; or

 

(vii)      a change in the Officer’s principal place of employment to a location
that is outside of Nassau County or Queens County, New York.

 

In all other cases, a resignation by the Officer shall be deemed to be without
Good Reason. In the event of resignation, the Officer shall state in the
Officer’s notice of resignation whether the Officer considers his or her
resignation to be a resignation with Good Reason, and if he does, he shall state
in such notice the grounds which constitute Good Reason. The Officer’s
determination of the existence of Good Reason shall be conclusive in the absence
of fraud, bad faith or manifest error.

 

(c)        In the event of the Officer’s resignation for any reason, the
Association shall pay and deliver the Standard Termination Entitlements. In the
event of the Officer’s resignation with Good Reason and such resignation is
effective within six (6) months of the effective date of the Change of Control
(the “Resignation Window Period”), the Association shall also pay and deliver
the Additional Termination Entitlements.  In the event the Officer’s resignation
with Good Reason is based upon section 9(b)(iii),(iv),(v) or (vi) and the notice
required by such provision has been given within six months of the effective
date of the Change of Control but the applicable cure period will not expire
until on or after the date which is six months following the effective date of
the Change of Control, the Resignation Window Period shall be extended so as
expire 30 days following the expiration of the applicable cure period.

 

Section 10.      Terms and Conditions of the Additional Termination
Entitlements.

 

The Association and the Officer hereby stipulate that the damages which may be
incurred by the Officer following any termination of employment are not capable
of accurate measurement as of the date first above written and that the
Additional Termination Entitlements constitute reasonable damages under the
circumstances and shall be payable without any requirement of proof of actual
damage and without regard to the Officer’s efforts, if any, to mitigate
damages.  The Association and the Officer further agree that the Association may
elect to condition the payment and delivery of the Additional Termination
Entitlements on the receipt and effectiveness of:

 

(a)        the Officer’s resignation from any and all positions which he holds
as an officer, director or committee member with respect to the Association or
any subsidiary or affiliate of the Association; and

 

(b)        a release of the Association and the Company and their officers,
directors, shareholders, subsidiaries and affiliates, in form and substance
satisfactory to the Association, of any liability to the Officer, whether for
compensation or damages, in connection with the Officer’s employment with the
Association and the termination of such employment, except for the Standard
Termination Entitlements, the Additional Termination Entitlements, the Tax
Indemnity Payment and indemnification payments due the Officer pursuant to
section 6 or section 7 of this Agreement;

 

Page 15 of 23

--------------------------------------------------------------------------------


 

provided, however, that any such election by the Association will only be
effective if the Association notifies the Officer of its election in writing
within five (5) days of the Officer’s termination of employment.

 

To the extent the Association timely elects to condition the payment and
delivery of the Additional Termination Entitlements or any other amount due
under this Agreement upon the receipt and effectiveness of the Officer’s
resignation or release provided in section 10(b) of this Agreement, neither the
Additional Termination Entitlements nor any other amount due so conditioned
shall be paid to the Officer if any resignation or release so required is not
both received by the Association and effective before the first date upon which
such payments are to be paid under this Agreement.

 

Section 11.                       Confidentiality.

 

Unless the Officer obtains the prior written consent of the Association or the
Company, the Officer shall keep confidential and shall refrain from using for
the benefit of himself or herself, or any person or entity other than the
Company or any entity which is a subsidiary of the Company or of which the
Company is a subsidiary, any material document or information obtained from the
Company, or from its parent or subsidiaries, in the course of the Officer’s
employment with any of them concerning their properties, operations or business
(unless such document or information is readily ascertainable from public or
published information or trade sources or has otherwise been made available to
the public through no fault of the Officer) until the same ceases to be material
(or becomes so ascertainable or available); provided, however, that nothing in
this section 11 shall prevent the Officer, with or without the Company’s
consent, from participating in or disclosing documents or information in
connection with any judicial or administrative investigation, inquiry or
proceeding to the extent that such participation or disclosure is required under
applicable law.

 

Section 12.                       No Effect on Employee Benefit Plans or
Programs.

 

Except to the extent specifically provided herein, the termination of the
Officer’s employment during the Term or thereafter, whether by the Association
or by the Officer, shall have no effect on the rights and obligations of the
parties hereto under the Association’s qualified or non-qualified retirement,
pension, savings, thrift, profit-sharing or stock bonus plans, group life,
health (including hospitalization, medical and major medical), dental, accident
and long term disability insurance plans or such other employee benefit plans or
programs, or compensation plans or programs, as may be maintained by, or cover
employees of, the Association from time to time; provided, however, that nothing
in this Agreement shall be deemed to duplicate any compensation or benefits
provided under any severance agreement, plan or program covering the Officer to
which the Association or Company is a party and any duplicative amount payable
under any such agreement, plan or program shall be applied as an offset to
reduce the amounts otherwise payable hereunder. The Additional Termination
Entitlements provided hereunder, when due and payable or provided to the
Officer, or in the case of the Officer’s death, to his or her estate, surviving
dependants or designated beneficiaries, as applicable, are acknowledged to be in
lieu of any benefits that would otherwise be provided under such circumstances
pursuant to the Association’s Severance Pay Plan, as amended, or Severance
Compensation Plan, as amended.

 

Page 16 of 23

--------------------------------------------------------------------------------


 

Section 13.                       Successors and Assigns.

 

This Agreement will inure to the benefit of and be binding upon the Officer, the
Officer’s legal representatives and testate or intestate distributees, and the
Company and the Association and their respective successors and assigns,
including any successor by merger or consolidation or a statutory receiver or
any other person or firm or corporation to which all or substantially all of the
assets and business of the Company or the Association may be sold or otherwise
transferred. Failure of the Company to obtain from any successor its express
written assumption of the Company’s or Association’s obligations hereunder at
least 60 days in advance of the scheduled effective date of any such succession
shall, if such succession constitutes a Change of Control, constitute Good
Reason for the Officer’s resignation on or at any time during the Term following
the occurrence of such succession.

 

Section 14.                       No Attachment.

 

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

Section 15.                       Notices.

 

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

 

If to the Officer:

 

Barbara Glasser

70 East 10th Street, Apartment 2U

New York, New York 10003

 

If to the Company or the Association:

 

Astoria Financial Corporation

One Astoria Federal Plaza

Lake Success, New York 11042

 

Attention:  Senior Executive Vice President, Secretary and Chief Risk Officer

 

Section 16.      Indemnification for Attorneys’ Fees.

 

Page 17 of 23

--------------------------------------------------------------------------------


 

(a)        The Association shall indemnify, hold harmless and defend the Officer
against reasonable costs, including legal fees, incurred by him in connection
with or arising out of any action, suit or proceeding in which he may be
involved, as a result of the Officer’s efforts, in good faith, to defend or
enforce the terms of this Agreement; provided, however, that the Officer shall
have substantially prevailed on the merits pursuant to a judgment, decree or
order of a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding, or in a settlement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Association’s obligations under this Agreement shall be conclusive evidence of
the Officer’s entitlement to indemnification under this Agreement, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise.

 

(b)        The Association’s or the Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform their respective
obligations under this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Association or the Company may have against the Officer or others. In no event
shall the Officer be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to the Officer under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Officer obtains other employment. Unless it is determined that the
Officer has acted frivolously or in bad faith, the Association shall pay as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Officer may reasonably incur as a result of or in connection with the
Officer’s consultation with legal counsel or arising out of any action, suit,
proceeding, tax controversy, appeal or contest (regardless of the outcome
thereof) by the Association, the Company, the Officer or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Officer about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in section 7872(f)(2)(A) of the Code.

 

(c)        Any payment or reimbursement by the Association or the Company
pursuant to this section 16 shall be made no later than the last day of the
calendar year following (i) the calendar year in which the Officer incurs the
expense, or (ii) if later, in the case of fees or expenses incurred due to a tax
audit or litigation addressing the existence or amount of a tax liability
regarding any excise tax that is subject to indemnification by the Officer under
section 7 of this Agreement, (A) the calendar year in which such tax liability
is paid, or (B), if no tax liability is to be paid as a result of such tax audit
or litigation, the calendar year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation, or
(iii), if later, within sixty (60) days after the settlement or resolution that
gives rise to the Officer’s right to reimbursement; provided, however, that the
Officer shall have submitted to the Association or the Company documentation
supporting such expenses at such time and in such manner as the Association or
the Company may reasonably require.

 

Page 18 of 23

--------------------------------------------------------------------------------


 

Section 17.                       Employment Rights and Funding Obligations.

 

(a)        Nothing expressed or implied in this Agreement shall create any right
or duty on the part of the Association, the Company or the Officer to have the
Officer continue as an officer of the Association or the Company or to remain in
the employment of the Association, the Company.

 

(b)        Nothing expressed or implied in this Agreement shall create any right
or duty on the part of the Association, the Company or the Officer to create a
trust of any kind to fund any benefits which may be payable pursuant to this
Agreement, and to the extent that the Officer acquires a right to receive
benefits from the Association or the Company pursuant to this Agreement, such
right shall be no greater than the right of any unsecured general creditor of
the Association or the Company, respectively.

 

Section 18.                       Withholding.

 

The Association or the Company, as applicable, shall have the right to deduct
and withhold from any amounts paid in cash pursuant to this Agreement by the
Association or the Company, respectively, any taxes or other amounts required by
law to be withheld with respect to such payment.

 

Section 19.                       Compliance with Section 409A of the Code.

 

The Officer, the Association and the Company acknowledge that each of the
payments and benefits promised to the Officer under this Agreement must either
comply with the requirements of Section 409A of the Code and the regulations
thereunder (“Section 409A”) or qualify for an exception from compliance.  To
that end, the Officer, the Association and the Company agree that

 

(a)        the payment described in section 2(a) is intended to be excepted from
compliance with Section 409A pursuant to Treasury Regulation section
1.409A-1(b)(3) as payment made pursuant to the Company’s customary payment
timing arrangement;

 

(b)        the benefits and payments described in section 2(b) are expected to
comply with or be excepted from compliance with Section 409A on their own terms;

 

(c)        the payments on a disability described in section 4(b) are expected
to be excepted from compliance with Section 409A as “disability pay” pursuant to
Treasury Regulation section 1.409A-1(a)(5);

 

(d)       the welfare benefits provided in kind under section 6(b)(i) are
intended to be excepted from compliance with Section 409A as welfare benefits
pursuant to Treasury Regulation section 1.409A-1(a)(5) and/or as benefits not
includible in gross income;

 

(e)        the Tax Indemnity Payment provided under section 7 is intended to
satisfy the requirements for a “tax gross-up payment” described in Treasury
Regulation section 1.409A-3(i)(1)(v);

 

Page 19 of 23

--------------------------------------------------------------------------------


 

(f)        the indemnification provided in section 8(a) is intended to be
excepted from compliance with Section 409A pursuant to Treasury Regulation
section 1.409A-1(b)(10) as indemnification against claims based on acts or
omissions as a service provider;

 

(g)        the general indemnification and reimbursements described in section
16 are intended to satisfy the requirements for a “reimbursement plan” described
in Treasury Regulation section 1.409A-3(i)(1)(iv) and shall be administered to
satisfy such requirements; and

 

(h)        the reimbursements of expenses incurred due to a tax audit or
litigation addressing a tax liability in section 16 are intended to satisfy the
requirements for reimbursement of expenses incurred under such audits or
litigation described in Treasury Regulation section 1.409A-3(i)(1)(v).

 

In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred (with
interest at the annual rate of 6%, compounded monthly from the date of the
Officer’s termination of employment to the date of actual payment) to and paid
on the later of the date sixty (60) days after the Officer’s earliest separation
from service (within the meaning of Treasury Regulation section 1.409A-1(h))
and, if the Officer is a specified employee (within the meaning of Treasury
Regulation section 1.409A-1(i)) on the date of his or her separation from
service, the first day of the seventh month following the Officer’s separation
from service.  Each amount payable under this plan that is required to be
deferred beyond the Officer’s separation from service, shall be deposited on the
date on which, but for such deferral, the Association or the Company would have
paid such amount to the Officer, in a grantor trust which meets the requirements
of Revenue Procedure 92-65 (as amended or superseded from time to time), the
trustee of which shall be a financial institution selected by the Association or
the Company with the approval of the Officer (which approval shall not be
unreasonably withheld or delayed), pursuant to a trust agreement the terms of
which are approved by the Officer (which approval shall not be unreasonably
withheld or delayed) (the “Rabbi Trust”), and payments made shall include
earnings on the investments made with the assets of the Rabbi Trust, which
investments shall consist of short-term investment grade fixed income securities
or units of interest in mutual funds or other pooled investment vehicles
designed to invest primarily in such securities.  Furthermore, this Agreement
shall be construed and administered in such manner as shall be necessary to
effect compliance with Section 409A.

 

Section 20.                       Severability.

 

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

 

Section 21.                       Survival.

 

The rights and obligations of the Association, the Company and the Officer under
this Agreement, unless otherwise expressly provided in this Agreement, shall
survive the expiration of the term or other termination of this Agreement.

 

Page 20 of 23

--------------------------------------------------------------------------------


 

Section 22.                       Waiver.

 

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

 

Section 23.                       Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

 

Section 24.                       Governing Law.

 

Except to the extent preempted by federal law, this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York applicable to contracts entered into and to be performed entirely within
the State of New York.

 

Section 25.                       Headings and Construction.

 

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

 

Section 26.                       Entire Agreement; Modifications.

 

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto; provided, however, that this Agreement shall
be subject to amendment in the future in such manner as the Association or the
Company shall reasonably deem necessary or appropriate to effect compliance with
Section 409A, and to avoid the imposition of penalties and additional taxes
under Section 409A, it being the express intent of the parties that any such
amendment shall not diminish the economic benefit of the Agreement to the
Officer on a present value basis.

 

Section 27.                       Required Regulatory Provisions.

 

The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Association:

 

(a)        Notwithstanding anything herein contained to the contrary, in no
event shall the aggregate amount of compensation payable to the Officer on
account of the Officer’s termination of employment exceed three times the
Officer’s average annual total compensation for the last five consecutive
calendar years to end prior to the Officer’s termination of

 

Page 21 of 23

--------------------------------------------------------------------------------


 

employment with the Association (or for the Officer’s entire period of
employment with the Association if less than five calendar years).

 

(b)        Notwithstanding anything herein contained to the contrary, any
payments to the Officer by the Association, whether pursuant to this Agreement
or otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C.
Section 1828(k), and any regulations promulgated thereunder.

 

(c)        Notwithstanding anything herein contained to the contrary, if the
Officer is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Association pursuant to a
notice served under section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C.
Section 1818(e)(3) or 1818(g)(1), the Association’s obligations under this
Agreement shall be suspended as of the date of service of such notice, unless
stayed by appropriate proceedings. If the charges in such notice are dismissed,
the Association, in its discretion, may (i) pay to the Officer all or part of
the compensation withheld while the Association’s obligations hereunder were
suspended and (ii) reinstate, in whole or in part, any of the obligations which
were suspended.

 

(d)       Notwithstanding anything herein contained to the contrary, if the
Officer is removed and/or permanently prohibited from participating in the
conduct of the Association’s affairs by an order issued under section 8(e)(4) or
8(g)(1) of the FDI Act, 12 U.S.C. Section 1818(e)(4) or (g)(1), all prospective
obligations of the Association under this Agreement shall terminate as of the
effective date of the order, but vested rights and obligations of the
Association and the Officer shall not be affected.

 

(e)        Notwithstanding anything herein contained to the contrary, if the
Association is in default (within the meaning of section 3(x)(1) of the FDI Act,
12 U.S.C. Section 1813(x)(1), all prospective obligations of the Association
under this Agreement shall terminate as of the date of default, but vested
rights and obligations of the Association and the Officer shall not be affected.

 

(f)        Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Association hereunder shall be terminated, except
to the extent that a continuation of this Agreement is necessary for the
continued operation of the Association: (i) by the Office of the Comptroller of
the Currency (“OCC”) or the Federal Deposit Insurance Corporation (“FDIC”), at
the time the FDIC enters into an agreement to provide assistance to or on behalf
of the Association under the authority contained in section 13(c) of the FDI
Act, 12 U.S.C. Section 1823(c); (ii) by the OCC at the time the OCC approves a
supervisory merger to resolve problems related to the operation of the
Association or when the Association is determined by the OCC to be in an unsafe
or unsound condition. The vested rights and obligations of the parties shall not
be affected.

 

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement. None of
the foregoing provisions, other than section 27(b) shall limit any obligations
of the Company under this Agreement.

 

Page 22 of 23

--------------------------------------------------------------------------------


 

Section 28.                       Guaranty.

 

The Company hereby irrevocably and unconditionally guarantees to the Officer the
payment of all amounts, and the performance of all other obligations, due from
the Association in accordance with the terms of this Agreement as and when due
without any requirement of presentment, demand of payment, protest or notice of
dishonor or nonpayment. Solely for purposes of determining the extent of the
Company’s guarantee, the obligations of the Association under this Agreement
shall be determined as though section 27(a), (c), (d), (e) and (f) did not apply
to the Association.

 

IN WITNESS WHEREOF, the Association and the Company have caused this Agreement
to be executed and the Officer has hereunto set the Officer’s hand, all as of
the day and year first above written.

 

 

 

 

 

 

 

 

  /s/ Barbara Glasser

 

 

 

 

Barbara Glasser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

  /s/ Thomas E. Lavery

 

By:

 

  /s/ Gerard C. Keegan

Name:

 

  Thomas E. Lavery

 

Name:

 

  Gerard C. Keegan

 

 

 

 

 

 

 

Title:

 

Senior Vice President, General
Counsel and Assistant Secretary

 

Title:

 

Vice Chairman, Senior Executive

Vice President and Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

ASTORIA FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

  /s/ Thomas E. Lavery

 

By:

 

  /s/ Gerard C. Keegan

Name:

 

  Thomas E. Lavery

 

Name:

 

  Gerard C. Keegan

 

 

 

 

 

 

 

Title:

 

Senior Vice President, General
Counsel and Assistant Secretary

 

Title:

 

Vice Chairman, Senior Executive
Vice President and Chief Operating Officer

 

Page 23 of 23

--------------------------------------------------------------------------------